McClain, J.
1 2 L. S. Booth died intestate seised of the real estate involved in this case, which was his homestead, leaving surviving a widow and three children, two of whom are the plaintiffs and the third the defendant V. S. Booth. The widow elected to retain the homestead for life. The defendant, under some arrangement with his mother, lived with her for a time on the premises, and subsequently married, and occupied the house, his mother living with his family. The mother having died, the three children, as tenants in common of the reversion, have become the owners of the property, and the only question in this case is whether defendant is entitled to reimbursement. for expenses for improving the premises during the continuance of the widow’s tenancy for life, and for taxes paid by him during that time. There is no question but that during the continuance of the widow’s life estate the primary duty of paying the taxes rested upon her. Defreese v. Lake, 109 Mich. 415 (67 N. W. Rep. 505); Trust Co. v. Mintzer, 65 Minn. 124 (67 N. W. Rep. 657);Olleman v. Kelgore, 52 Iowa, 38. It does not appear that the defendant paid these taxes on account of failure of the life tenant to do so, or that he paid them after default, so that he could claim that the expenditure was for the purpose of protecting the rights of himself and plaintiffs as reversioners. He, therefore, has no claim against plaintiffs on account of such taxes. The improvements were put upon the land by defendant during the continuance of the widow’s life tenancy. We know of no rule which allows the representative of the life tenant to make a claim against the owners of the reversion for improvements on the premises during the tenancy, nor does it appear 'that, *80if there were any such right, defendant is the owner thereof. There is some authority for the claim that one 'co-tenant may set off the value of permanent improvements as against a claim by the other co-tenants for rent (Ward v. Ward's Heirs, 40 W. Va. 611 (21 S. E. Rep 746, 29 L. R. A. 449, 52 Am. St. Rep. 911), and note; Cosgriff v. Foss, 152 N. Y. 104 (46 N. E. Rep. 307, 36 L. R. A. 753, 57 Am. St. Rep. 500); Ford v. Knapp, 102 N. Y. 135 (6 N. E. Rep. 283); but in this ease plaintiffs are not asking to recover any rent from defendant. Furthermore, defendant does not show the permanent value of the improvements as distinct from the cost of ordinary repairs. It also appears that plaintiffs distinctly notified defendant that the premises were not to be subjected to any expense for improvements made by defendant. Moreover, as above indicated, the improvements were not made by defendant as co-tenant, but while occupying the premises under an arrangement with the life tenant during the continuance of the life estate. The court therefore properly refused any allowance to defendant for taxes or improvements. — Aeeirmed.